Citation Nr: 1456102	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an additional opinion from a VA examiner regarding the Veteran's tinnitus.

The Veteran seeks service connection for tinnitus.  In his substantive appeal, the Veteran stated that the VA examiner did not record the proper information in the examination report.  Specifically, the examination report indicates that the Veteran's tinnitus occurs once per week and lasts a couple of minutes.  Based on this information, the examiner opined that the Veteran's tinnitus is most consistent with the normal, non-pathologic ear noises that everyone experiences periodically and is not consistent with noise exposure.  In his substantive appeal, the Veteran said his tinnitus is constant and was caused by noise exposure during service.  Because the Veteran contends that the information in the VA examination report upon which the examiner's opinion was based is inaccurate, the Board finds that a remand is warranted to obtain another etiology opinion from a VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Compensation and Pension examination to determine the etiology of the Veteran's tinnitus.  The claims file, copies of pertinent records on VBMS/Virtual VA, and a copy of this remand must be provided to the examiner.  The examiner must indicate review of the claims file in the examination report.

The examiner must provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is due to or in any way related to service, to include acoustic trauma during service.

The examiner must consider the fact that VA has conceded the Veteran's noise exposure during service.  Further, the examiner must consider the Veteran's statement in his substantive appeal, VA Form 9, which indicates that his tinnitus is constant.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




